Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the hand-held power tool” which lack antecedent basis rendering the claim indefinite.
Claims 30-47 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 30, 32, 34, 39, 40, 43, 46, 47, and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanase (US 6,116,996).
Regarding claim 29, Yanase discloses a tool device for machining a workpiece, comprising: a connector device 6 defining a clearance 6c (Note: the central hole formed through the connector 6) and configured to be releasably connected to a tool receptacle device of the hand-held power tool such that an output axis of an output shaft of the hand-held power tool and a tool rotation axis of the tool device substantially coincide (See Figure 5), the connector device comprising: a plurality of clamping wings 6d extending radially inwardly at least substantially along an orthogonal plane to the tool rotation axis (See Figures 5 and 9a), each clamping wing of the plurality of clamping wings including a first delimitation edge that lies on a first delimitation circle defined around the tool rotation axis (Note: the radial inner most edge of the clamping wings 6d) and that at least partially defines a radial extent of the clearance 62 (See Figure 9a).  
Regarding claim 30, Yanase discloses wherein a circumferential distance along the first delimitation circle between each adjacent pair of clamping wings 6d is less than a circumferential extent of the first delimitation edges of the adjacent pair of clamping wings (See Figure 9a) (Note: the circumferential distance of space 6k is less than the circumferential distance of the clamping wings along the delimitation circle 6d).  
Regarding claim 32, Yanase discloses wherein the clearance 6c is further defined by a plurality of second delimitation edges (Note: inner circumference of the hole 6c not including the clamping wings 6d), which extend circumferentially between adjacent clamping wings along a second delimitation circle that has a greater diameter than the first delimitation circle (See Figure 9a).  
Regarding claim 34, Yanase discloses wherein each clamping wing 6d includes a torque receiving region between the first delimitation edge and an adjacent one of the plurality of second delimitation edges, the torque-receiving region including a drive edge and/or a drive face configured to receive torque applied in the circumferential direction (See Figure 5) (Col. 7, Lines 28-38) (Note: the clamping wing 6d abuts terminal portion 5g)  
Regarding claim 39, Yanase discloses wherein the connector device further comprises at least one tool assembly coding element 6k configured, when the tool device is mounted on the tool receptacle device, to interact with at least one assembly coding element 5k of the tool receptacle device (See Figure 5).  
Regarding claim 40, Yanase discloses wherein the at least one tool assembly coding element 6k is defined in each clamping wing 6d of the plurality of clamping wings as a recess that extends completely through a maximum axial material thickness of the clamping wing (See Figure 5).  
Regarding claim 43, Yanase discloses wherein the connector device further comprises a disk-shaped or angulated support flange 11 (See Figure 6).  
Regarding claim 46, Yanase discloses wherein the clearance 6c is configured as a material cut-out that extends through the entire material thickness of the tool device and completely encompasses the output shaft of the hand-held power tool (See Figure 5).  
Regarding claim 47, Yanase discloses wherein the plurality of clamping wings 6d includes an even plurality of clamping wings arranged symmetrically about the tool rotation axis (See Figure 9a).  
Regarding claim 48, Yanase discloses a power tool system (See Figure 5) comprising: at least one hand-held power tool having a tool receptacle device and an output shaft 72 with defining output axis; and a tool device comprising: a connector device defining a clearance 6c and configured to be releasably connected to the tool receptacle device (See Figure 5) such that the output axis of the output shaft 72 and a tool rotation axis of the tool device substantially coincide (See Figure 5), the connector device comprising, a plurality of clamping wings 6d extending radially inwardly at least substantially along an orthogonal plane to the tool rotation axis (See Figure 9a), each clamping wing of the plurality of clamping wings including a first delimitation edge that lies on a first delimitation circle defined around the tool rotation axis and that and that at least partially defines a radial extent of the clearance (See Figure 5 and 9a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 33, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase (US 6,116,996).
Regarding claim 31, Yanase discloses the tool device of claim 30 as set forth above.  Yanase does not disclose wherein the circumferential distance between each adjacent pair of clamping wings is up to 50% less than the circumferential extent of the first delimitation edges of the adjacent pair of clamping wings.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the circumferential distance between each adjacent pair of clamping wings is up to 50% less than the circumferential extent of the first delimitation edges of adjacent pair of clamping wings since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 33, Yanase discloses the tool device of claim 32 as set forth above.  Yanase does not disclose wherein a first diameter of the first delimitation circle is between 50% and 95% of a second diameter of the second delimitation circle.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the diameter of the first delimitation circle in relation to a diameter of the second delimitation circle to have a ratio in the range from 50 to 95% since such aa modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 41, Yanase discloses the tool device of claim 29 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the material of the clamping wing such that it is elastically flexural in an axial direction since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 42, Yanase discloses the tool device of claim 41 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the material of the clamping wing to have a spring rate of between 10,000 N/mm and 350,000 N/mm since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 35, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase (US 6,116,996) in view of CA-2290178-A1, hereinafter CA’178.
Regarding claim 35, Yanase discloses the tool device of claim 34 as set forth above.  Yanase does not disclose wherein each torque-receiving region is angled relative to a radial direction counter to a rotation direction of the tool receptacle device in the operation of the hand-held power tool such that an inner radial end of the drive edge and/or drive face is arranged circumferentially beyond an outer radial end of the drive edge and/or drive face in the rotation direction.  CA’178 discloses a tool device including clamping wings (Note: the portion of tool 10 between edges 252 and 251), the clamping wings including torque-receiving regions 251 that are angled relative to a radial direction counter to a rotation direction (See Figure 3) such that an inner radial end of the drive edge and/or drive face 251 is arranged circumferentially beyond an outer radial end of the drive edge and/or drive face in the rotation direction (See Figure 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Yanase, in view of CA’178 such that the torque-receiving region is angled as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 36, Yanase, as modified, discloses the tool device of claim 36 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the torque receiving region to be angle by up to 30 degrees in the circumferential direction about the tool rotation axis relative to a plane that is defined by an axial direction and the radial direction of the tool rotation axis since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 37, Yanase discloses wherein each torque-receiving region (Note: the portion of the clamping wing contacting terminal end 5g) is defined at least in portions by at least one of an axial and a radial extent of the associated clamping wing 6d (See Figure 5).  

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase (US 6,116,996) in view of Taylor (US 6,321,627).
Regarding claim 38, Yanase discloses the tool device of claim 29 as set forth above.  Yanase does not disclose wherein the clamping wing is asymmetrical about every plane of symmetry defined by the radial direction and an axial direction of the tool rotation axis.  Taylor discloses a tool device for machining a workpiece having clamping wings 64 that extend along an orthogonal plane wherein the clamping wings are asymmetrical about every plane of symmetry defined by the radial direction and an axial direction of the tool rotation axis (See Figure 7). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the clamping wings of EP’896, in view of Taylor, such that the clamping wings are asymmetrical since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.

Claim(s) 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase (US 6,116,996) in view of GB-2462917-A, hereinafter GB’917.
Regarding claims 44 and 45, Yanase discloses an operating region 2 connected to the support flange 6 and completely surrounding the support flange (See Figures 6), the operating region configured to operate on a workpiece or a workpiece assembly (Col. 2, Lines 27-63).  Yanase does not disclose wherein the operating region is disposed on the support flange in such a manner that the operating region projects in an axial direction from the support flange toward the tool receptacle device of the hand-held power tool.  GB’917 discloses a grinding tool including a support flange 14 and an operating region 12 wherein the operating region is disposed on the support flange 14 in such a manner that the operating region projects in an axial direction from the support flange toward a tool receptacle device of a grinding tool (See Figures 2 and 5).  The support flange 14 has a support lip extending radially (Note: the radial extension of the support flange 14) and overlapping the operating region 12 on a side of the operating region configured for operating on a workpiece such that, in the event of a broken connection between the support flange 14 and the operating region, the operating region is held between the support flange 14 and the power tool by the support lip (See Figure 5). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Yanase, in view of GB’917, such that the operating region is disposed on the support flange in such a manner that the operating region projects in an axial direction from the support flange toward the tool receptacle device of the hand-held power tool as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722